Per Curiam.

Appellants seek damages for the diminution % value of their properties and for the increased expense of maintaining them which they allege result from the acts of the City of Syracuse.
The properties are located within an area approved for urban renewal as a part of the city’s general neighborhood renewal plan. They were subsequently designated for acquisition by the Common Council. Although the plan was adopted more than 10 years ago, the properties have not been taken and it is claimed that substantial damage has resulted during the interim from this threat of condemnation. Special Term held that in the absence of a “ taking ’ ’ the appellants were not entitled to damages from the city and dismissed the complaints for failure to state a cause of action (Fisher v. City of Syracuse, 78 Misc 2d 124). We affirm that decision (see Danforth v. United States, 308 U. S. 271; City of Buffalo v. Clement Co., 28 N Y 2d 241; and cf. opn. at the Appellate Division, 34 A D 2d 24). Furthermore, without an actual or de facto taking of the property the appellants are not entitled to be compensated for damages under the due process and equal protection clauses of the State and Federal Constitutions (see Sayre v. City of Cleveland, 493 F. 2d 64). The judgments should be affirmed.